ITEMID: 001-105234
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF DOBRIĆ v. SERBIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 5. The applicants were born in 1932 and 1934 respectively. The first applicant lives in Mala Moštanica, Serbia, while the second applicant lives in Clamart, France.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. On 30 January 1986 S.K. filed a real estate claim against the applicants with the Municipal Court in Novi Sad. The value of the dispute (vrednost spora) stated by the plaintiff was 4,000,000 “old dinars”.
8. Following a remittal and a redenomination of the Serbian currency, on 14 December 1998 the Municipal Court ruled in favour of the applicants and noted that the value of the dispute was now 50,000 “new dinars”.
9. Following two remittals, on 28 September 2001 and 17 June 2004 respectively, the Municipal Court twice ruled in favour of the applicants, and on both occasions reaffirmed that the value of the dispute was 50,000 new dinars.
10. On 13 January 2005 the District Court accepted the appeal filed by the plaintiff and, in so doing, ruled partly in his favour.
11. The applicants, who were represented by legal counsel, thereafter filed an appeal on points of law (revizija).
12. On 14 June 2006 the Supreme Court, however, rejected this appeal, stating that the applicants were not entitled to lodge it given that the value of the dispute in question was below 15,000 new dinars, the applicable statutory threshold. In particular, the court acknowledged that the parties had agreed, on 19 November 1998, that the value of the dispute should be 50,000 new dinars, but observed that there was no separate Municipal Court’s decision to this effect in the case file. Therefore, the relevant amount was the 4,000,000 old dinars, as stated in the plaintiff’s original claim, which was clearly less than the 15,000 new dinars threshold under the relevant civil procedure rules (see paragraphs 20 and 21 below). Lastly, implicitly relying on its Opinion of 22 May 2001, the Supreme Court noted that the Government’s Decree of 24 January 1994 had provided that until 22 July 1994 both old and new dinars would be valid legal tender based on the ratio that one new dinar was worth twelve thousand old dinars. The “plaintiff” himself, however, had “not amended the value of the dispute in new dinars” by 22 July 1994 (see paragraph 19 below).
13. The applicants were served with the Supreme Court’s decision on 13 October 2006.
14. Article 382 § 3 provides that an appeal on points of law (revizija) is “not admissible” in pecuniary lawsuits where the value of the dispute, as indicated by the plaintiff in his or her claim, does “not exceed 15,000 ... [new] dinars”, this threshold having been introduced in 1998.
15. However, Article 40 provides, inter alia, that, should the value of the dispute stated by the plaintiff be “obviously too high or too low”, the court itself shall resolve the issue. This must be done, at the latest, at the preliminary hearing or, if one is not held, before the beginning of the main hearing at first instance.
16. Articles 190 §§ 1 and 2 and 191 § 1 provide that a civil claim may, with the consent of the parties, be amended/increased until the conclusion of the main hearing at first instance.
17. Article 392 provides, inter alia, that the Supreme Court shall reject any and all appeals on points of law which it deems inadmissible.
18. Lastly, Articles 383 and 394-397 provide, inter alia, that the Supreme Court shall, should it accept an appeal on points of law lodged by one of the parties concerned, have the power to overturn the impugned judgment or quash it and order a retrial before the lower courts.
19. The Supreme Court opined that where an appeal on points of law would have been available according to the rules in force at the time when the civil claim had been brought, but where, following the redenomination, the value of the dispute in question clearly remained below the threshold of 15,000 new dinars, an appeal on points of law could not be filed. If the parties, however, agreed to amend the value of their dispute so as to raise it above the said threshold by 22 July 1994, at the latest, an appeal on points of law would be admissible (Pravno shvatanje utvrđeno na sednici Građanskog odeljenja Vrhovnog suda Srbije od 22. maja 2001. godine, published in the Supreme Court’s Bulletin no. 1/02).
20. Articles 16 § 3 increased the minimum requirement for an appeal on points of law from 15,000 new dinars to 300,000 new dinars, but specified that, in respect of all suits brought earlier, the applicable amount would still be 15,000 new dinars.
21. The Civil Procedure Act 2004 entered into force on 23 February 2005, thereby repealing the Civil Procedure Act 1977. Article 491 § 4 of the former, however, provides that in all cases which were brought before that date the applicable legislation, as regards an appeal on points of law, shall be the legislation which was in force prior to 23 February 2005.
22. Article 40 §§ 2 and 3 provides, inter alia, that a meeting of a division (sednica odeljenja) of the Supreme Court shall be held if there is an issue as regards the consistency of its case-law. Any opinions (pravna shvatanja) adopted thereupon shall be binding for all panels (veća) of the division in question.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
